                 Case 17-13030-MFW             Doc 288       Filed 02/15/19        Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 11

LIFE SETTLEMENTS ABSOLUTE RETURN                            Case No. 17-13030 (MFW)
I, LLC, et al.,1                                            (Jointly Administered)

                             Debtors.


             AMENDED2 NOTICE OF AGENDA OF MATTER SCHEDULED FOR
                 HEARING ON FEBRUARY 19, 2019 AT 2:00 P.M. (ET)3

I.      RESOLVED MATTER

     1. Debtor’s Fourth Motion for an Order Extending Exclusive Periods to File a Chapter 11
        Plan and Solicit Acceptance Thereto Pursuant to Section 1121 (d) of the Bankruptcy
        Code [Date Filed: 1/14/2019; D.I. 255]

        Related Documents:

              a. Certificate of No Objection Regarding Debtor’s Fourth Motion for an Order
                 Extending Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptance
                 Thereto Pursuant to Section 1121 (d) of the Bankruptcy Code [Date Filed:
                 1/29/2019; D.I. 262]

              b. Fourth Order Extending Debtor’s Exclusive Periods to File a Chapter 11 Plan and
                 Solicit Acceptance Thereto Pursuant to Section 1121 (d) of the Bankruptcy Code
                 [Date Entered: 1/30/2019; D.I. 267]

        Response Deadline:          January 28, 2019 at 4:00 p.m. (ET)



          1
            The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS Holdings, LLC
(5731). The mailing address for the Debtors, solely for purposes of notices and communications, is: 6550 Rivers
Avenue, Suite 105 #81921, North Charleston, SC 29406-4829, with copies to Nelson Mullins Riley & Scarborough,
LLP, c/o Shane G. Ramsey, 150 Fourth Avenue North, Suite 1100, Nashville, TN 37219 and Bayard, P.A., c/o Evan
T. Miller, 600 N. King Street, Suite 400, Wilmington, DE 19801.
        2
            Amended Items appear in bold.
        3
           Please note that the hearing is before the Honorable Mary F. Walrath in the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom No. 4, Wilmington, Delaware 19801.
Any person who wishes to appear must contact COURTCALL, LLC at 866-582-6878 no later than the time of the
hearing.



{BAY:03445301v1}
               Case 17-13030-MFW         Doc 288     Filed 02/15/19    Page 2 of 6



         Responses Received:

                   a. None

         Status:     An Order was entered regarding this matter [D.I. 267]. Accordingly, no
                     hearing is required.

II.      MATTERS GOING FORWARD

      2. Motion of Debtors for Entry of Interim Order (I) Authorizing the Debtors’ Use of Cash
         Collateral, (II) Authorizing Debtors to Continue Paying Insurance Premiums and to
         Satisfy Certain Obligations in Respect of the Insurance Policies, and (III) Scheduling a
         Final Hearing [Date Filed: 12/29/2017; D.I. 6]

         Related Documents:

             a. Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
                Hearing [Date Entered: 1/05/2018; D.I. 27]

             b. Second Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
                Hearing [Date Entered: 2/07/2018; D.I. 64]

             c. Third Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
                Hearing [Date Entered: 3/08/2018; D.I. 78]

             d. Fourth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
                Hearing [Date Entered: 4/09/2018; D.I. 99]

             e. Fifth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
                Hearing [Date Entered: 5/14/2018; D.I. 117]

             f. Sixth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
                Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
                Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
                Hearing [Date Entered: 6/20/2018; D.I. 142]




{BAY:03445301v1}                                 2
               Case 17-13030-MFW        Doc 288    Filed 02/15/19    Page 3 of 6



            g. Seventh Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 7/25/2018; D.I. 157]

            h. Eighth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 8/28/2018; D.I. 178]

            i. Ninth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 9/26/2018; D.I. 201]

            j. Tenth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 11/1/2018; D.I. 216]

            k. Eleventh Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 12/12/2018; D.I. 243]

            l. Twelfth Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II)
               Authorizing Debtors to Pay Insurance Premiums and to Satisfy Certain
               Obligations in Respect of the Insurance Policies, and (III) Scheduling a Final
               Hearing [Date Entered: 1/14/2019; D.I. 253]

            m. Certification of Counsel Regarding Debtors’ Proposed Thirteenth Interim
               Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II) Authorizing
               Debtors to Pay Insurance Premiums and to Satisfy Certain Obligations in
               Respect of the Insurance Policies, and (III) Scheduling a Final Hearing
               [Dated Filed: 2/15/2019; D.I. 286]

        Response Deadline:     February 12, 2019 at 4:00 p.m. (ET)

        Responses Received:

            a. No filed responses. Informal responses from (i) the U.S. Trustee; (ii) the
               Employees’ Retirement System of the Government of the Virgin Islands
               (“GERS”); and (iii) Ensign Peak Advisors, Inc. (“Ensign Peak”).

        Status:    The Debtors have submitted a consensual thirteenth interim cash
                   collateral order under Certificate of Counsel.



{BAY:03445301v1}                               3
               Case 17-13030-MFW        Doc 288     Filed 02/15/19    Page 4 of 6



    3. Motion Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 and 507 and Bankruptcy Rules 2002,
       6004 and 6006 for (I) Entry of an Order (A) Establishing Bid and Auction Procedures
       Related to the Sale of Substantially All of the Debtors’ Assets; (B) Approving Related
       Bid Protections; (C) Scheduling an Auction and Sale Hearing; (D) Establishing Certain
       Notice Procedures for Determining Cure Amounts for Executory Contracts and
       Unexpired Leases to be Assumed and Assigned; and (E) Granting Related Relief; and (II)
       Entry of an Order (A) Approving the Sale of Substantially All of the Debtors’ Assets
       Free and Clear of All Liens, Claims, Encumbrances and Interests; and (B) Authorizing
       the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases
       [Date Filed: 1/29/2019; D.I. 265]

        Related Documents:

            a. Notice of Substitution of Stalking Horse, Revised Bid Procedures, and Revised
               Orders Related to Same [Date Filed: 2/14/2019; D.I. 281]

        Response Deadline:     February 12, 2019 at 4:00 p.m. (ET) (extended as to the U.S.
                               Trustee until the time of the Hearing and extended as to
                               GERS, and Ensign Peak to February 14, 2019 at 12:00 p.m. (ET))

        Responses Received:

            a. Informal comments from the U.S. Trustee

            b. Response of Wells Fargo Bank, N.A. to the Debtor’s Motion Pursuant to 11
               U.S.C. §§ 105, 363, 365, 503 and 507 and Bankruptcy Rules 2002, 6004 and 6006
               for (I) Entry of an Order (A) Establishing Bid and Auction Procedures Related to
               the Sale of Substantially All of the Debtors’ Assets; (B) Approving Related Bid
               Protections; (C) Scheduling an Auction and Sale Hearing; (D) Establishing
               Certain Notice Procedures for Determining Cure Amounts for Executory
               Contracts and Unexpired Leases to be Assumed and Assigned; and (E) Granting
               Related Relief; and (II) Entry of an Order (A) Approving the Sale of Substantially
               All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances
               and Interests; and (B) Authorizing the Assumption and Assignment of Certain
               Executory Contracts and Unexpired Leases [Date Filed: 2/12/2019; D.I. 273]

            c. Objection of Ensign Peak Advisors, Inc. to Debtors’ Bidding Procedures Motion
               [Date Filed: 2/14/2019; D.I. 278]

            d. The Government Employees’ Retirement System of the Virgin Islands f/k/a the
               Employees’ Retirement System of the Government of the Virgin Islands’ Limited
               Objection to the Debtor’s Motion Pursuant to 11 U.S.C. §§ 105, 363, 365, 503
               and 507 and Bankruptcy Rules 2002, 6004 and 6006 for (I) Entry of an Order (A)
               Establishing Bid and Auction Procedures Related to the Sale of Substantially All
               of the Debtors’ Assets; (B) Approving Related Bid Protections; (C) Scheduling an
               Auction and Sale Hearing; (D) Establishing Certain Notice Procedures for


{BAY:03445301v1}                                4
               Case 17-13030-MFW           Doc 288        Filed 02/15/19   Page 5 of 6



                   Determining Cure Amounts for Executory Contracts and Unexpired Leases to be
                   Assumed and Assigned; and (E) Granting Related Relief; and (II) Entry of an
                   Order (A) Approving the Sale of Substantially All of the Debtors’ Assets Free and
                   Clear of All Liens, Claims, Encumbrances and Interests; and (B) Authorizing the
                   Assumption and Assignment of Certain Executory Contracts and Unexpired
                   Leases [Date Filed: 2/14/2019; D.I. 279]

            e. Debtors’ Motion for Leave to File Late Reply to Objections to and in
               Support Of Debtors’ Motion Pursuant To 11 U.S.C. §§ 105, 363, 365, 503 and
               507 and Bankruptcy Rules 2002, 6004 and 6006 for (I) Entry of an Order
               (A) Establishing Bid and Auction Procedures Related to the Sale of
               Substantially All of the Debtors’ Assets; (B) Approving Related Bid
               Protections; (C) Scheduling an Auction and Sale Hearing; (D) Establishing
               Certain Notice Procedures for Determining Cure Amounts for Executory
               Contracts and Unexpired Leases to be Assumed and Assigned; and (E)
               Granting Related Relief; and (II) Entry of an Order (A) Approving the Sale
               of Substantially all of the Debtors’ Assets Free and Clear of all Liens, Claims,
               Encumbrances and Interests; and (B) Authorizing the Assumption and
               Assignment of Certain Executory Contracts and Unexpired Leases [Date
               Filed: 2/15/2019; D.I 287]

        Status:       This matter is going forward.




                                          [Signature page to follow]




{BAY:03445301v1}                                      5
               Case 17-13030-MFW     Doc 288   Filed 02/15/19   Page 6 of 6



Dated: February 15, 2019                   BAYARD, P.A.
       Wilmington, Delaware
                                           /s/ Evan T. Miller
                                           Evan T. Miller (No. 5364)
                                           Sophie E. Macon (No. 6562)
                                           600 N. King Street, Suite 400
                                           Wilmington, DE 19801
                                           Telephone: (302) 655-5000
                                           Facsimile: (302) 658-6395
                                           E-mail: emiller@bayardlaw.com
                                                    smacon@bayardlaw.com
                                           - and -

B. Keith Poston (admitted pro hac vice)    Shane G. Ramsey (admitted pro hac vice)
NELSON, MULLINS, RILEY &                   John T. Baxter (admitted pro hac vice)
SCARBOROUGH LLP                            NELSON, MULLINS, RILEY &
1320 Main Street                           SCARBOROUGH LLP
Columbia, SC 29201                         150 Fourth Avenue, North, Suite 1100
Phone: (803) 255-9518                      Nashville, TN 37219
Facsimile: (803) 255-9038                  Phone: (615) 664-5355
E-Mail: keith.poston@nelsonmullins.com     Facsimile: (615) 664-5399
                                           E-Mail: shane.ramsey@nelsonmullins.com
                                                    john.baxter@nelsonmullins.com

                                           Counsel to the Debtors and Debtors in
                                           Possession




{BAY:03445301v1}                          6
